DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response filed March 24, 2022 is acknowledged.
Claims 1-18 were pending. Claims 2-5 and 17, together with new claims 19-20 and 22, are being examined on the merits. Claims 1 and 13-16 are canceled. Claims 6-12, 18, 21 and 23 are withdrawn.

Response to Arguments
Applicant’s arguments filed March 24, 2022 have been fully considered.

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and amendments to the specification and claims:
	
	Objections to the Drawings
	Objections to the Specification – embedded hyperlinks
	Rejection of claims 2-3 under 35 USC § 112(b), indefiniteness
	Rejection of claim 2 under 35 USC § 112(d)
	Rejection of claims 1, 4-5 and 17 under 35 USC § 102(a)(1) over Kim

Objections to the Specification – incorporation-by-reference paragraph
	Applicant argues that a “Statement to Support Filing of Sequence Listing”, requesting entry of the sequence listing into the specification, was filed both with the prior-filed sequence listing and the currently filed substitute sequence listing (Remarks, p. 11).
	The Examiner agrees that such a Statement was filed on June 14, 2019 and March 24, 2022. This statement serves to introduce the contents of the Sequence Listing into the Specification. However, in addition to this, the Specification itself must include a paragraph with the information required below (i.e., the name of the text file, the date of creation and the size of the file in bytes). 
	The objection is maintained.

Objections to claims 1-3, 5 and 17
	Claims 1-3, 5 and 17 have each been objected to for using a bulleted list with periods. Claim 1 has been canceled, and claims 2-3 have been amended to reformat the list to remove the periods. However, claims 5 and 17 have not been corrected, and new claim 22 includes a bulleted list with periods. 
	The objection to claims 1-3 is withdrawn, but maintained as to claims 5 and 17, and newly applied to claim 22.

Election/Restrictions
Newly submitted claims 21 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the same reasons as applied to the Group II claims in the Restriction Requirement mailed October 15, 2021. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The incorporation-by-reference paragraph is missing.
  
Appropriate correction is required.

Claim Objections
Claims 5, 17 and 22 are objected to because of the following informalities: each claim has a bulleted list that is formatted as a lowercase letter followed by a period (e.g., “a. … b. …”). Periods are required at the end of claims, and may be used in abbreviations, but may not be used elsewhere in the claims. MPEP 608.01(m). Consequently, the bulleted lists should be formatted instead as “(a) … (b) …”, or something equivalent.
Appropriate correction is required.

Allowable Subject Matter
The following claims are allowed: 2-4, 19 and 20 are allowed. Claims 5, 17, and 22 are objected to, but would be allowable if the minor informality noted above is corrected.

Conclusion
Claims 2-5, 17, 19-20 and 22, are being examined. Claims 2-4, 19, and 20 are allowed. Claims 5, 17, and 22 are objected to. Claims 6-12, 18, 21 and 23 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637